Citation Nr: 0620436	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-33 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by: Military Order of the Purple Heart 
of the U.S.A.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to June 
1959, and from September 1960 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for prostate cancer, to 
include as due to exposure to Agent Orange.  The RO issued a 
notice of the decision in July 2003, and the veteran timely 
filed a Notice of Disagreement (NOD) in December 2003.  
Subsequently, in July 2004 the RO provided a Statement of the 
Case (SOC), and thereafter, in September 2004, the veteran 
timely filed a substantive appeal.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	There is no medical evidence of prostate cancer during 
service or for decades thereafter; there is no competent 
evidence of a nexus between prostate cancer and any 
incident of service; and the veteran did not have active 
duty within the geographical boundaries of Vietnam.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005); 
VAOPGCPREC 27-97 (July 23, 1997).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2003 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The January 2003 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support a direct service connection claim, namely, proof of: 
(a) an injury in military service or disease that began in or 
was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
letter also described how the veteran could receive 
compensation by establishing presumptive service connection.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran supplied consent and enough information 
to enable their attainment, and it further apprised him that 
he could submit personal statements or statements from other 
individuals describing his disability symptoms.  It made 
clear that although VA could assist the veteran in obtaining 
these records, he carried the ultimate burden of ensuring 
that VA received all such records.  This letter additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  It also specifically asked the veteran to inform VA 
about any other supporting evidence or information, and 
informed him about two potential effective dates of an award, 
should he receive one.  The Board finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403.

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to him 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the Board's determination that a preponderance of the 
evidence weighs against the claim for service connection 
renders moot any question about a disability rating.  
Moreover, the Board further comments a March 2006 VA letter 
fully informed the veteran of the Dingess requirements, and 
thus, cured any such defect in notice.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the July 
2003 RO decision that is the subject of this appeal in its 
January 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  As to any duty to provide a 
medical opinion or examination, the veteran did not receive 
either with respect to his claim, apparently because the RO 
did not deem such an opinion or examination to be 
"necessary" to render its decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 3.159(c)(4).  
Section 5103A(d)(2) requires the Secretary to "treat an 
examination or opinion as being necessary to make a decision 
on a claim . . . if the evidence of record before the 
Secretary, taking into consideration all information and law 
or medical evidence (including statements of the [veteran]) - 
(A) contains competent evidence that the [veteran] has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the [veteran's] active military . . . 
service; but (C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim."  38 
U.S.C.A. § 5103A(d)(2); see Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) 
(discussing provisions of 38 U.S.C.A. § 5103A(d)).  See also 
38 C.F.R. § 3.159(c)(4)(i); Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) 
(discussing provisions of 38 C.F.R. § 3.159(c)(4) and 
upholding this section of the regulation as consistent with 
38 U.S.C.A. § 5103A(d)).

As explicated below, there is no competent evidence of a 
nexus between the veteran's prostate cancer and any incident 
of service, nor is there any competent evidence that suggests 
that this disease was incurred in or aggravated by the 
veteran's service.  Under such circumstances, there is no 
duty to obtain a medical opinion with respect to this claim.  
See 38 U.S.C.A. § 5103A(d) (West 2002); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no obligation 
to provide medical opinion pursuant to section 5103A(d) 
absent competent evidence that claimant's disability or 
symptoms are associated with service); see also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Moreover, the evidence and 
information of record, in their totality, provide the 
necessary information to decide the claims at issue in this 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  Thus, the Board finds that VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II. Law and Regulations
a. Direct Service Connection
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence. Determinations relative to service connection will 
be based on review of the entire evidence of record.  38 
C.F.R. § 3.303(a).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection will be rebuttably presumed for certain 
chronic diseases, to include a malignant tumor (cancer), 
which is manifest to a compensable degree within one year 
after separation from service . 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans, 419 
F.3d at 1318; Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Presumptive Service Connection Due to Herbicide Exposure
38 C.F.R. § 3.307 sets forth the provisions relating to 
presumptive service connection and provides that "a disease 
associated with exposure to certain herbicide agents listed 
in § 3.309 will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service."  38 C.F.R. § 3.307(a); see 
38 C.F.R. § 3.309(e) (listing diseases associated with 
exposure to certain herbicide agents).  "Any period of 
service is sufficient for the purpose of establishing the 
presumptive service connection of a specified disease under 
the conditions listed in [§3.309(e)]," to include prostate 
cancer.  38 C.F.R. § 3.307(a)(1).  Such an herbicide-related 
disease must become manifest to a degree of 10 percent or 
more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam between 
January 1962 and May 1975, as is the case here, "shall be 
presumed to have been exposed during such service to a 
herbicide agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service."  38 C.F.R. § 3.307(a)(6)(iii); accord 
38 U.S.C.A. § 1116(f) (West 2002).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  The VA General Counsel has 
determined that such duty or visitation to Vietnam requires 
the veteran "actually [to] have been present within the 
boundaries of the Republic to be considered to have served 
there, through inclusion of the requirement for duty or 
visitation in the Republic."  VAOPGCPREC 27-97 (July 23, 
1997).

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board finds that a preponderance of the evidence weighs 
against the veteran's service connection claim for prostate 
cancer, as the evidence of record fails to demonstrate that 
his prostate cancer began during service or was present 
within one year of active duty and there is no competent 
evidence of a nexus between prostate cancer and any incident 
of service.  Additionally, the veteran's type of active 
service in the costal waters off of Vietnam does not qualify 
him for presumptive service connection for prostate cancer 
based upon exposure to herbicides.

a. Direct Service Connection
Service Medical Records (SMRs)
In his September 1965 Report of Medical History, the veteran 
reported that he was in good health and that he had no piles 
or rectal disease and no frequent or painful urination.  The 
veteran did not indicate that he had any prostate 
abnormalities.  
  
A September 1968 and July 1972 Report of Medical Examination 
disclose a normal clinical evaluation for the anus and rectum 
and do not indicate any prostate abnormalities.  

In October 1972 the veteran visited a Navy physician with 
complaints of urinary discharge for several days.  He 
received a diagnosis of a urinary infection during that 
visit, and subsequently in December 1972, he returned for 
treatment of this infection.  In both medical reports, no 
prostate cancer or abnormalities were noted.  

A May 1974 Report of Medical Examination for Reenlistment, 
like previous reports, disclosed a normal clinical evaluation 
and no prostate abnormalities, and a September 1977 Report of 
Medical Examination reveals the same.  

In a September 1977 Report of Medical History, the veteran 
indicated that he had piles or rectal disease, but conveyed 
that he did not have frequent or painful urination.  The 
veteran reported no abnormalities with the prostate.

As reflected above, all of the veteran's SMRs are negative of 
any reference to prostate cancer or prostate abnormalities.  
The fact that these records do not contain an in-service 
history of treatment for or diagnosis of prostate 
abnormalities thus weighs against the veteran's direct 
service connection claim.  

Post-Service Records
The veteran submitted a number of private medical records and 
progress notes, spanning November 1990 to December 2002, 
which, among other things, disclose the veteran's treatment 
for pelvic cysts, numerous prostate examinations, a total 
body bone scan, and ultrasound scan of the kidneys.  The 
record also reveals that the veteran received a diagnosis of 
prostate cancer in August 2002 and subsequently underwent a 
brachytherapy of the prostate gland with ultrasound guided 
cystoscopy and cystogram in December 2002.  The private 
physician who performed this surgery conveyed in a January 
2003 letter that the veteran had done extremely well post-
surgery.  In none of these post-service medical reports or 
correspondences, however, did any physician suggest that the 
veteran incurred his prostate cancer while in service, that 
service aggravated it, or that any service-disability link 
exists.  In the absence of such evidence, the veteran's 
direct service connection claim cannot succeed.  

The Board also acknowledges the veteran's contention about 
the diagnosis and etiology of his prostate cancer.  As a 
layperson, however, he is not competent to provide a medical 
opinion about diagnosis or causation.  Epps v. Brown, 9 Vet. 
App. 341, 344 (1996); Espititu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  While the veteran is certainly competent to 
describe symptoms, without an indication in the record that 
he has had the relevant medical training, he is not competent 
to provide an opinion on whether an etiological relationship 
exists between his prostate cancer and his active service.  
As a result, his own assertions are not probative to the 
critical issue in this case of whether the veteran's prostate 
cancer was caused or aggravated by his active service.         

b. Presumptive Service Connection
The veteran has repeatedly described his naval service while 
aboard the USS Ozbourne during Vietnam as having brought him 
from approximately 100 yards to within one mile of the 
Vietnam shoreline.  See Statement in Support of Claim (Jan. 
8, 2003) ("I served in the waters of Vietnam"); Letter to 
Rep. Capps from the Veteran (Nov. 12, 2003) ("My ship came 
within one mile of the shore" and "On occasion, we anchored 
very close to shore"); Letter to VA from the Veteran (Dec., 
30, 2003); VA Form 9 (Sept. 16, 2004) (asserting that while 
aboard the USS Ozbourne, "[w]e did close to shore firing . . 
. On at least two occasions we anchored within one hundred 
yards of shore"); see also VA Form 21-4138 (May 2, 2003) 
("For the record I was stationed onboard the USS Ozbourne . 
. . which was in the waters of Vietnam and offshore doing 
shore bombardment").  In a December 2003 correspondence, he 
conceded that he never served "in country" in Vietnam, but 
served only "in the waters off the coast of Vietnam."         

In a June 2006 correspondence, the veteran's accredited 
representative, too, characterized the veteran's Vietnam 
service in the Navy as having taken place "in the waters off 
Vietnam in close proximity to land on numerous occasions."  
(Emphasis added).  

The General Counsel precedent opinion, by which the Board is 
bound, 38 C.F.R. § 20.101(a) ("In its decisions, the Board 
is bound by applicable . . . precedent opinions of the 
General Counsel of the Department of Veterans Affairs"), has 
explicitly determined that service in Vietnam for the 
purposes of 38 C.F.R. § 3.307 requires that the veteran 
actually had been "present within the boundaries of the 
Republic."  By his own admission, as well as by the 
statement of his accredited representative, the veteran has 
conceded that he does not satisfy this standard.  
Accordingly, his claim for presumptive service connection 
must be denied.

The veteran also submitted a description of the historical 
deployments of the USS Ozbourne, which included a tour off 
the coast of South Vietnam.  While this information describes 
this ship's function as intercepting enemy supply and 
communication routes in North Vietnam as well as offering 
gunfire support to American troops, it provides no evidence 
in support of the veteran's presumptive service connection 
claim, as it does not demonstrate that the veteran in fact 
went ashore from this ship.  Accordingly, the Board assigns 
this evidence no value.


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

Service connection for prostate cancer, to include as due to 
herbicide exposure, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


